Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 29, 2004 (People v Warren, 12 AD3d 708 [2004]), affirming a judgment of the Supreme Court, Kings County, rendered December 4, 2002.
Ordered that the application is denied.
*827The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]; People v Stultz, 2 NY3d 277 [2004]). Prudenti, EJ., Adams, Crane and Skelos, JJ., concur.